     USDC IN/ND case 2:17-cv-00033-JPK document 164 filed 04/27/21 page 1 of 3


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

JOHN DOE,                                                           )
                                                                    )      CIVIL ACTION
               Plaintiff,                                           )
v.                                                                  )
                                                                    )
PURDUE UNIVERSITY, PURDUE UNIVERSITY                                )
BOARD OF TRUSTEES, MITCHELL ELIAS                                   )
DANIELS, JR., in his official capacity as President of              )
Purdue University, ALYSA CHRISTMAS ROLLOCK,                         )      No. 2:17-cv-33-JPK
in her official capacity at Purdue University, KATHERINE            )
SERMERSHEIM, in her official capacity at Purdue University,         )
                                                                    )
               Defendants.                                          )
                                                                    )

PLAINTIFF JOHN DOE’S SUBMISSION PER THE COURT’S APRIL 13, 2021 ORDER

        Plaintiff John Doe respectfully submits the following to satisfy the Court’s Order dated

April 13, 2021. Plaintiff hereby provides links to (i) a photo album of mobile screenshots created

by John Doe that visualizes navigation of his Snapchat application when downloading account

data, (ii) a video that supplements the photo album created by plaintiff John Doe showing the same

in video format, and (iii) a third-party video that demonstrates how to download Snapchat data

from a desktop computer.

        The following link is the above-mentioned photo album, created by Plaintiff John Doe. The

pictures are in numbered order, and clicking into each one will reveal an accompanying description

just below each respective photo that explains the context of each screenshot:

https://ibb.co/album/B4M92g




                                               [1]
  USDC IN/ND case 2:17-cv-00033-JPK document 164 filed 04/27/21 page 2 of 3


       The second following link is a supplement of the photo album created by plaintiff John

Doe showing the same in video format:

https://www.youtube.com/watch?v=xEfyYCHd61k

       The third following link is a video recommended by Defendants. The first 4 minutes are

relevant to the court-order, the remainder of the video is not. Plaintiff John Doe agrees with

Defendants that the first four minutes of the video is a good representation of the download process

on a desktop computer:

https://www.youtube.com/watch?v=kyGY2CwWaSQ

       To Plaintiff John Doe’s understanding, the process for how to download one's personal

data today is the same as it was at the time of the initial data request. Although the photo album

was created to comply with the Court Order, Plaintiff John Doe utilized a desktop computer each

time he downloaded his data. To see a replication of how Plaintiff John Doe obtained his Snapchat

zip file, the first several minutes of the below linked YouTube video exemplify the process.

       After viewing Defendant's proposed stipulation, Plaintiff John Doe and his counsel

concluded that Defendants’ proposed response to the Court Order went well beyond the boundaries

of what was requested and was unnecessarily excessive. Plaintiff John Doe therefore is filing his

own response to the Court Order.

                           TABLE OF SUBMISSION CITATIONS

https://ibb.co/album/B4M92g

https://www.youtube.com/watch?v=xEfyYCHd61k

https://www.youtube.com/watch?v=kyGY2CwWaSQ




                                                [2]
  USDC IN/ND case 2:17-cv-00033-JPK document 164 filed 04/27/21 page 3 of 3


Dated: April 27, 2021
                                   Respectfully submitted,
                                   NESENOFF & MILTENBERG, LLP
                                   By: /s/Philip A. Byler
                                   Philip A. Byler, Esq.
                                   Andrew T. Miltenberg, Esq.
                                   363 Seventh Avenue, Fifth Floor
                                   New York, New York 10001
                                   (212) 736-4500
                                   pbyler@nmllplaw.com
                                   amiltenberg@nmllplaw.com
                                   Attorneys for Plaintiff John Doe




                                     [3]
